Citation Nr: 9924005	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-03 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for hearing 
loss of the right ear.

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
tinnitus.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA, which granted service connection for 
otitis media of the right ear with right tympanic membrane 
perforation and assigned a 10 percent rating from September 
27, 1996, and granted service connection for hearing loss of 
the right ear and tinnitus and assigned a noncompensable 
evaluation for each, effective September 27, 1996..  The 
veteran's notice of disagreement as to the evaluations 
assigned for the right ear hearing loss and the tinnitus was 
received in January 1998.  A statement of the case on those 
issues was mailed to the veteran in January 1998.  The 
veteran's substantive appeal was received in February 1998.  


REMAND

During the pendency of the veteran's appeal, the portion of 
the VA's Schedule for Rating Disabilities that addresses the 
ear and other sense organs was amended.  The effective date 
of the changes is June 10, 1999.  The changes in the VA's 
regulations affects the veteran's claim.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has indicated that when a law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991); White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
Under the circumstances, the veteran's claim must also be 
reviewed by the RO in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claim was 
filed.  

In light of the changes in the VA's rating criteria, the 
veteran should be afforded an VA audiological examination by 
an examiner. 

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  The Board 
notes that, according to Fenderson, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  In this case, the RO granted non-
compensable ratings for hearing loss of the right ear and 
tinnitus effective as of the effective date of service 
connection.  As such, the RO apparently did not find that 
staged ratings were warranted.  However, when the RO 
considers the veteran's claim, the actual issues in appellate 
status are as shown on the front page of this remand, and the 
RO should consider staged ratings.

In addition, the Board notes that in the September 1997 
rating decision, service connection was granted for otitis 
media, right ear hearing loss, and tinnitus.  The effective 
date of service connection for these disabilities is 
September 27, 1996.  In January 1998, a notice of 
disagreement was received as to the issue of entitlement to 
an earlier effective date for service connection for otitis 
media, right ear hearing loss and tinnitus.

As such, the RO is now required to send the veteran a 
statement of the case as to the issues of the veteran's 
dissatisfaction with respect to the issue of entitlement to 
an earlier effective date for service connection for chronic 
otitis media, right ear hearing loss and tinnitus in 
accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The veteran should be afforded a VA 
audiological examination.  The examiner 
must be provided with the entire claims 
file.  

2.  The RO should readjudicate the issues 
shown on the front page of this remand in 
light of the guidance provided in 
Fenderson and in accordance with Karnas 
and with consideration of the old and new 
criteria of the applicable diagnostic 
code provisions.  If any action on those 
issues is adverse to the veteran, he 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

3.  The RO should send the veteran a 
statement of the case as to the issue of 
entitlement to an earlier effective date 
for service connection for chronic otitis 
media, right ear hearing loss and 
tinnitus.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

No action is required of the veteran until further notice, 
but he may furnish additional evidence and argument while the 
case is in remand status.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.



			
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals of Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







